Case 1:08-cv-00827-LMB-JFA Document 1316 Filed 10/25/19 Page 1 of 3 PageID# 37739



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
  __________________________________________
                                             )
  SUHAIL NAJIM ABDULLAH AL SHIMARI,          )
  et al.,                                    )
                                             )
                    Plaintiffs,              )
                                             )
                    v.                       )   No. 1:08-cv-0827 LMB-JFA
                                             )
  CACI PREMIER TECHNOLOGY, INC.,             )
                                             )
                    Defendant,               )
                                             )

                                    NOTICE OF HEARING

         PLEASE TAKE NOTICE that on Friday, November 1, 2019, beginning at 10:00 a.m. or

  as soon thereafter as counsel may be heard, at the United States District Court for the Eastern

  District of Virginia, Albert V. Bryan U.S. Courthouse, 401 Courthouse Square, Alexandria,

  Virginia 22314, Defendant CACI Premier Technology, Inc., will present argument on its to

  Motion to Stay Proceedings Pending the Filing and Disposition of its Petition for a Writ of

  Certiorari.
Case 1:08-cv-00827-LMB-JFA Document 1316 Filed 10/25/19 Page 2 of 3 PageID# 37740



  Respectfully submitted,


  /s/ John F. O’Connor
  John F. O’Connor                                       William D. Dolan, III
  Virginia Bar No. 93004                                 Virginia Bar No. 12455
  Linda C. Bailey (admitted pro hac vice)                LAW OFFICES OF WILLIAM D.
  Molly Bruder Fox (admitted pro hac vice)               DOLAN, III, PC
  STEPTOE & JOHNSON LLP                                  8270 Greensboro Drive, Suite 700
  1330 Connecticut Avenue, N.W.                          Tysons Corner, Virginia 22102
  Washington, D.C. 20036                                 (703) 584-8377 – telephone
  (202) 429-3000 – telephone                             wdolan@dolanlaw.net
  (202) 429-3902 – facsimile
  joconnor@steptoe.com
  lbailey@steptoe.com
  mbfox@steptoe.com

                              Counsel for Defendant CACI Premier
                                        Technology, Inc.




                                              2
Case 1:08-cv-00827-LMB-JFA Document 1316 Filed 10/25/19 Page 3 of 3 PageID# 37741



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of October, 2019, I will electronically file the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing (NEF) to the following:



                                      John Kenneth Zwerling
                                      The Law Offices of John Kenneth Zwerling, P.C.
                                      114 North Alfred Street
                                      Alexandria, Virginia 22314
                                      jz@zwerling.com



                                             /s/ John F. O’Connor
                                             John F. O’Connor
                                             Virginia Bar No. 93004
                                             Attorney for Defendant CACI Premier Technology,
                                             Inc.
                                             STEPTOE & JOHNSON LLP
                                             1330 Connecticut Avenue, N.W.
                                             Washington, D.C. 20036
                                             (202) 429-3000 – telephone
                                             (202) 429-3902 – facsimile
                                             joconnor@steptoe.com
